Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154464(67)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RAYMOND J. CAREY,                                                                                         Joan L. Larsen,
          Plaintiff-Appellant,                                                                                        Justices
                                                                    SC: 154464
  v                                                                 COA: 321207
                                                                    Wayne CC: 13-013005-CK
  FOLEY & LARDNER, LLP,
             Defendant-Appellee.
  __________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before November 8, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 12, 2016
                                                                               Clerk